OPINION OF THE COURT
Memorandum.
Order unanimously reversed without costs and motion to vacate execution granted.
*326Petitioner obtained, a money judgment against appellants and sought to enforce the judgment by seizing their jeep. Appellants moved to vacate the execution and/or for a protective order. Their motion was denied by the court below.
The notice served upon the tenants and judgment debtors was not proper in that it failed to alert and inform appellants about the possibility that the property subject to the execution could be exempt (see, Siegel, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C5232:5, 1997 Pocket Part, at 129). Therefore, the notice served by the Sheriff was insufficient and the seizure should be vacated.
The request by the Sheriff for his poundage and fees should be made to the court below.
DiPaola, P. J., Stark and Ingrassia, JJ., concur.